Citation Nr: 0701290	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-16 742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Counsel
INTRODUCTION

The veteran served on active duty from October 1987 to 
November 1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2004, August 2004, and July 2005 rating 
decisions by which the RO denied the veteran's claims.

In September 2006, the veteran testified at a hearing before 
the undersigned that took place at the RO.

The issue of entitlement to service connection for 
hypertension is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD is not shown to be related to the veteran's active duty 
service, to have preexisted service, or to have been 
aggravated thereby.


CONCLUSION OF LAW

PTSD is not due to disease or injury that was incurred in or 
aggravated by active duty service.  38 U.S.C.A. §§ 1110, 
1131, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.306 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

Under VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2006).  As part of that notice, VA must 
inform the claimant of the information and evidence he is 
expected to provide, as well as the information and evidence 
VA will seek to obtain on his behalf.  In addition, VA must 
advise a claimant to provide any additional evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. § 
5103; 38 CFR § 3.159(b)(1).  

The United States Court of Appeals for Veterans Claims 
(Court) has provided additional guidance with respect to VA's 
VCAA notification obligations.  In Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the Court held that the 
notice requirements of section 5103(a) apply generally to the 
following five elements of a service connection claim:  (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date.  

In addition, in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the Court held that under the notice provisions of 
VCAA, a claimant must be provided notice of the evidentiary 
matters specified in statute and regulation before an initial 
unfavorable decision by the RO.  

In this case, in July 2003, August 2003, and March 2006 
letters, the RO notified the veteran of the information and 
evidence needed to substantiate and complete her claim, and 
of what part of that evidence she was to provide and what 
part VA would attempt to obtain for her.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The letters also advised the 
veteran to identify any additional information that he felt 
would support her claim.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  Via the March 2006 letter, the 
veteran was advised of disability ratings and effective dates 
in accordance with the Court's holding in Dingess/Hartman.

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity).  Therefore, the Board 
finds that to decide the appeal at this time would not be 
prejudicial to the veteran.  

Under VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this 
case, the veteran's service medical records are on file as 
are service personnel records, post service VA and private 
medical records, and Social Security Administration records.

Under VCAA, VA is also required to provide medical 
examinations and opinions under certain circumstances.  See 
Id.  In December 2003, a VA PTSD examination was conducted in 
furtherance of the veteran's claim.

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
development action is necessary.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159.

Standard of Review 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 3.102.  

When the positive and negative evidence as to a claim is in 
approximate balance, thereby creating a reasonable doubt as 
to the merits of a claim, the claimant prevails.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.

Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as psychoses, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. 
§ 4.125(a) require that a diagnosis of a mental disorder 
conform to the Diagnostic and Statistical Manual, Fourth 
Edition (DSM-IV).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b).

A pre-existing injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless clear and unmistakable 
evidence shows that the increase in disability is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306.

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  See VAOPGCPREC 3- 
2003.

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 
3.304, 3.306(b).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a).

Factual Background 

On entry into service, the veteran did not report depression 
or any other psychiatric symptoms.  On medical examination on 
enlistment, the veteran was found to be psychiatrically 
normal.  At that time, the veteran's "PULHES" physical 
profile amounted to a "picket fence" (i.e., all 1's), 
indicating a high level of medical and psychiatric fitness.  
See generally Hanson v. Derwinski, 1 Vet. App. 512, 514 
(1991) (explaining the military medical profile system).  The 
service medical records are silent as to PTSD.  

In March 1989, the veteran complained of multiple stressors 
at work and problems with her significant other.  

In April 1989, the veteran was disciplined under Article 15 
and was restricted to barracks.  She sought treatment 
complaining of stress and anxiety regarding the Article 15 
and the confrontation with superiors leading to it.  The 
examiner's impression was, in pertinent part, situational 
anxiety.  Of note, on examination, the veteran was pregnant, 
and fetal wellbeing was regarding as good.

In July 1990, the veteran was evaluated for situational 
anxiety.  She indicated that she no longer wished to work and 
desired assistance in gaining a medical hold status until she 
could be "medically boarded" with a disability rating.  The 
Axis I diagnosis was rule out malingering and occupational 
problems.  The examiner noted that the veteran wanted no 
further treatment and that stress management training and 
biofeedback had been successful in the past.  In September 
1990, however, the veteran reported depression or excessive 
worry.  A corresponding medical examination report, however, 
indicated no psychiatric problems.  

In April 1994, the veteran underwent a psychiatric 
examination conducted by a private physician.  The veteran 
described persistent thoughts of a rape that occurred when 
she was 16.  The psychiatrist diagnosed PTSD, generalized 
anxiety disorder, and cannabis abuse and opined that the 
veteran's prognosis would be good if she obtained treatment.

A July 1999 VA mental health assessment report reflects that 
the veteran suffered from anxiety and depression since her 
teens and that a recent incident at work caused an 
exacerbation of symptoms.  The veteran described her 
background and indicated that she was the youngest of seven 
children in a family where both parents were alcoholics.  The 
veteran herself began using drugs and alcohol as a teenager 
and was also sexually active.  At 13, she became pregnant by 
an abusive boyfriend and had a late-term abortion.  She 
complained of nightmares about the procedure.  At 16, she 
reported a rape by two acquaintances, and asserted that she 
attempted suicide thereafter.  As to service, the veteran 
indicated that she was compelled to take stress management 
classes in service due to "trouble with authority."  She 
also spoke of sexual promiscuity in service until she met her 
husband.  Following the interview and psychological testing, 
the VA examiner diagnosed chronic PTSD and major depressive 
disorder.  

In May 2003, during a psychotherapy session, the veteran 
reported childhood and military rapes.  She stated that she 
was raped by a second cousin at ages nine and 14.  She also 
asserted that she was raped by a staff sergeant during her 
first year of service.  This lasted for several weeks.  She 
did not report the rapes due to fear.  

In May 2003, a VA examiner outlined various stressors that 
all took place during the veteran's childhood such as being 
forced to undergo an abortion at 13, an abusive relationship 
with a boyfriend, and a rape at 16.  She also reported sexual 
abuse by a cousin.  The examiner diagnosed PTSD due to 
cumulative trauma from childhood and rule out bipolar 
disorder.

In June 2003, the veteran underwent VA psychological testing 
and an interview.  The tests indicated that the veteran met 
the criteria for a diagnosis of PTSD as well as bipolar 
disorder, and generalized anxiety disorder.  The stressors 
causing the PTSD were not enumerated.  

A July 2003 county mental health report reflected a diagnosis 
of PTSD as well as bipolar disorder.  The underlying 
stressors were not listed.

In July 2003, a private psychiatrist diagnosed PTSD but did 
not provide a clear rationale for that diagnosis.

On another occasion in July 2003, a psychiatrist diagnosed 
PTSD based upon stressors of sexual abuse and rape during 
childhood.

On December 2003 VA psychiatric examination, the veteran 
recounted her childhood history of an abortion at 13 and rape 
at 16 and spoke of a family life entailing fights, 
alcoholism, and emotional problems.  She indicated that she 
had an abusive boyfriend just prior to entering service.  At 
that time she was using alcohol, marijuana, and cocaine.  
Regarding service, she stated that she was forced to enter 
into sexual relations with a drill sergeant under duress and 
that she feared refusing his sexual advances.  She also 
indicated that she "got into some trouble" because she was 
upset and "acted out."  The examiner concluded that the 
veteran did not meet the criteria for a diagnosis of PTSD.  
Rather, the examiner diagnosed bipolar disorder, cannabis 
abuse by history, and cocaine abuse by history.  In the 
examination report, the examiner indicated that he reviewed 
the entire record in conjunction with the examination and 
before rendering his opinions.

In June 2004, the veteran asserted that sexual assault in 
service occurred during advanced training in 1987-88.  

At her September 2006 hearing, the veteran essentially 
testified that her PTSD was aggravated by service.

Discussion

PTSD has been diagnosed on different occasions by diverse 
mental health professionals, both public and private, VA and 
non-VA.  The question before the Board is whether the veteran 
suffers from PTSD as well as the origin of the veteran's 
claimed PTSD, because service connection for that disorder 
can only be granted if it is found to be based upon stressors 
that occurred in service.  38 C.F.R. §§ 3.303, 3.304.  

Various practitioners have related the veteran's PTSD to 
horrific incidents in childhood and adolescence.  Clearly, 
PTSD that stems from pre-service stressors cannot be subject 
to service connection.  Id.  However, other mental health 
professionals have indeed related the veteran's PTSD to 
incidents in service.  The Board observes, however, that it 
cannot grant service connection for PTSD based on these 
opinions, as none of them are based upon a review of the 
record and because the veteran's alleged in-service stressors 
have not been verified.  Specifically, there is no indication 
of sexual relations with a superior that took place under 
duress.  Indeed, there is no evidence corroborating any sort 
of sexual harassment or abuse in service.  Absent a verified 
stressor, service connection for PTSD is denied.  Id.

Despite the foregoing diagnoses of PTSD that is related to 
service, the Board credits the opinion of the December 2003 
VA examiner who determined that the veteran did not meet the 
criteria for a diagnosis of PTSD.  This examiner conducted a 
thorough examination and had the opportunity to inspect the 
entire record to include, presumably, the service medical 
records.  There is no indication that any other mental health 
practitioner had access to the claims file or service medical 
records in rendering opinions linking PTSD to in-service 
stressors.  Because, according to the VA examiner, the 
veteran does not suffer from PTSD, service connection from 
that disorder cannot be granted.  See, e.g., Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998) (38 U.S.C. § 1110 requires 
current symptomatology at the time the claim is filed in 
order for a veteran to be entitled to compensation); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (38 U.S.C. 
§ 1131 requires the existence of a present disability for VA 
compensation purposes).

The Board has considered the provisions of Patton v. West, 12 
Vet. App. 272 (1999).  There, the Court held that special 
consideration must be given to claims for PTSD based on 
sexual assault.  In particular, the Court held that the 
provisions in M21-1, Part III, 5.14(c), which address PTSD 
claims based on personal assault, are substantive rules that 
are the equivalent of VA regulations and must be considered.  
See also YR v. West, 11 Vet. App. 393, 398-99 (1998).

Paragraph 5.14c states that, in cases of sexual assault, 
development of alternate sources for information is critical.  
There is provided an extensive list of alternative sources 
competent to provide credible evidence that may support the 
conclusion that the event occurred, to include medical 
records, military or civilian police reports, reports from 
crisis intervention centers, testimonial statements from 
confidants, and copies of personal diaries or journals.  See 
M21-1, Part III, 5.14(c)(8).  Also of particular pertinence 
are the provision of subparagraphs (8) and (9) of Section 
5.14 which state that "[b]ehavior changes that occurred at 
the time of the incident may indicate the occurrence of an 
in-service stressor."  The Court in Patton stated that such 
changes in behavior should be examined and clinically 
interpreted to determine whether they constitute evidence of 
"[v]isits to a medical or counseling clinic or dispensary 
without a specific diagnosis or specific ailment."

In this case, there is no indication in the record, including 
statements from the veteran, that the alleged sexual assault 
in service was ever reported or that it was otherwise reduced 
to writing.  The veteran did face disciplinary action and was 
ordered into behavioral modification classes, but these 
events occurred a long time after the alleged abuse occurred, 
namely, at the beginning of service.  Indeed, situational 
anxiety was diagnosed in July 1990, toward the end of the 
veteran's period of service, and it was attributed to 
occupational problems.  Consequently, there are no formal 
records, such as police reports or court martial records, of 
the incidents which could be obtained.  Nor has the veteran 
indicated the existence of any corroborating evidence.  She 
has only provided vague information as to the actual 
assaults.  She did not provide the name of the individual who 
allegedly sexually assaulted her or any other identifying 
information.

Because the veteran has already been given an opportunity to 
submit alternative sources of information, and has failed to 
do so, additional development is not warranted.  In the 
absence of any specific information, it is clear that any 
attempt on the part of VA to verify the alleged sexual 
assault in service would be an exercise in futility.  

In conclusion, the Board observes that the most credible 
evidence does not support a diagnosis of PTSD.  Absent such 
diagnosis, service connection for PTSD cannot be granted.  
38 C.F.R. §§ 3.303, 3.304; Gilpin, supra; Degmetich, supra.  
Even if the Board were to assume, arguendo, that the veteran 
does suffer from PTSD, the claimed in-service stressors have 
not been verified, and without such verification, a grant of 
service connection for PTSD cannot be accomplished.  
38 C.F.R. §§ 3.303, 3.304.

As to claimed aggravation, there is no indication that the 
veteran was suffering from PTSD on entry into service.  She 
reported no psychiatric symptoms and none were found.  Thus, 
she is presumed to have been in sound condition on 
enlistment.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  In 
any event, the Board recognizes that the veteran's PTSD has 
been attributed to stressful events occurring before service.  
However, the Board need not enter into a detailed analysis of 
whether the presumption of soundness has been overcome, as 
service connection for aggravation of pre-existing PTSD would 
not be warranted in any case.  None of the competent evidence 
of record suggests that the veteran had PTSD on enlistment 
and that such PTSD was aggravated during or by service.  
Absent a showing of aggravation, service connection under 
that theory of entitlement is not warranted.  38 C.F.R. 
§ 3.306.  The Board observes that it cannot credit the 
opinion of the veteran in this regard because she is not 
shown to possess any relevant professional expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).

The Board emphasizes that it does not question or doubt the 
veteran's credibility.  However, the applicable law and 
regulations require at least some corroboration of alleged 
in-service stressors that underlie a diagnosis of PTSD, and 
there is no such verification herein.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Service connection for PTSD is denied.


REMAND

The veteran claims entitlement to service connection for 
hypertension.  Hypertension was not shown on enlistment; 
however, preeclampsia was indicated in 1989 when the veteran 
was pregnant.  In August 1990, the veteran's blood pressure 
was noted as elevated.  

The veteran's private physician, J.L. Cannaday, M.D., has 
indicated that the veteran suffers from hypertension and that 
she had been suffering from hypertension since 1991.  
Specifically, it was suggested that she might have developed 
the condition during or immediately after pregnancy, which is 
contemporaneous with service.  Early records from Dr. 
Cannaday do not appear to reflect abnormal blood pressure.  
As such, the basis of Dr. Cannaday's conclusion is somewhat 
unclear.  

Given the suggestion that current hypertension is related to 
service, a new medical examination is required.  The examiner 
must determine whether the veteran suffers from hypertension 
currently and, if so, the examiner should comment upon the 
etiology thereof.  

The RO should also associate all VA clinical records from the 
VA North Texas Health Care System, dated from May 28, 2003, 
to the present, with the claims file.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Associate with the claims file all VA 
clinical records from the VA North Texas 
Health Care System dated from May 28, 
2003, to the present.

2.  Schedule a VA medical examination to 
determine whether the suffers from 
hypertension.  If so, an opinion regarding 
the etiology thereof should be provided as 
to whether such is related to service.  It 
would be helpful if the examiner would use 
the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  The examination report 
should indicate whether the claims file 
was reviewed.

3.  Then, after undertaking any other 
indicated development, the RO should 
readjudicate the claim in light of all the 
evidence of record.  If the benefit sought 
on appeal remains denied, the veteran and 
her representative should be provided with 
a supplemental statement of the case.  It 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for a response thereto.

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if indicated.  The veteran 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other



 appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


